In his motion for rehearing, appellant challenges the correctness of our conclusion of the questions presented by the record, as expressed in the original opinion. We have again carefully reviewed the record in the light of the motion and remain of the opinion that the questions re-urged were fully discussed and properly disposed of on the original submission. *Page 588 
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.